            Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION


 SHEA CASTRO, Individually and on Behalf         Case No. 5:21-cv-772
 of Others Similarly Situated,

 v.                                              Jury Demanded

 EPIC LIFT SYSTEMS, LLC &
 TALLY PERSONNEL, LLC



                               ORIGINAL COMPLAINT


       1.     Shea Castro was a Field Tech employed by Epic Lift System, LLC and, later,

Tally Personnel, LLC.

       2.     Like other Field Techs, Castro regularly worked more than 40 hours a week.

       3.     But neither Epic nor Tally paid Castro or the other Field Techs overtime as

required by the Fair Labor Standards Act (FLSA) or applicable state law.

       4.     Instead, they paid Field Techs under a “salary plus” system.

       5.     Under that system, workers received what Epic and Tally sometimes

referred to as a “salary” plus potential “service bonuses.”

       6.     But regardless of how many hours Field Techs worked in a week, neither

Epic nor (later) Tally paid the Field Techs any overtime.

       7.     This collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                               JURISDICTION AND VENUE

       8.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §

1331 because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).
             Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 2 of 9




       9.      This Court has supplemental jurisdiction over the state law claim(s) alleged

pursuant to 29 U.S.C. § 1367(a). Defendants

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

Castro lives and worked in this District and Division. Many of the relevant acts described

herein took place in San Antonio, Texas.

                                          PARTIES

       11.     Castro worked for Epic as a Field Tech from approximately June 2018 until

early 2021.

       12.     In early 2020, Tally started issuing Castro’s paychecks.

       13.     At the same time, Tally became Castro’s W-2 employer.

       14.     Tally listed Castro as its “employee number 0445.”

       15.     Castro’s written consent to this action is attached.

       16.     Castro brings this action individually and on behalf of other similarly

situated Field Techs who were paid according to the “salary plus” plan (the “Field Techs”).

       17.     Epic is a Texas limited liability company.

       18.     Tally is a Delaware limited liability company.

       19.     Epic and Tally are referred to collectively as “Defendants.”

       20.     Both companies gave the Texas Secretary of State the same address in

Houston, Texas, as their mailing address.

                              COVERAGE UNDER THE FLSA

       21.     At all times hereinafter mentioned, Defendants have been employers within

the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       22.     At all times hereinafter mentioned, Defendants have been part of an

enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

                                              2
               Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 3 of 9




         23.     At all times hereinafter mentioned, Defendants have been part of an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1). Epic and Tally have and

have had employees engaged in commerce or in the production of goods for commerce,

or employees handling, selling, or otherwise working on goods or materials—such as oil

field equipment, personal protective equipment, pickup trucks, hand tools, and cell

phones—that have been moved in or produced for commerce by any person. Further,

Defendants have had and have an annual gross volume of sales made or business done of

more than $3,000,000 (exclusive of excise taxes at the retail level which are separately

stated).

         24.     At all times hereinafter mentioned, Castro and the Field Techs were engaged

in commerce or in the production of goods for commerce.

                                             FACTS

         25.     Epic is a company that provides artificial lift1 solutions to exploration and

production (E&P) companies.

         26.     In general, “artificial lift” is a process for increasing pressure within oil

reservoirs to increase the rate and amount of production.

         27.     To provide its services to its clients, Epic employs Field Techs like Castro.

         28.     A Field Tech’s primary function is to install and maintain artificial lift

equipment and peripheral devices.

         29.     Field Techs’ primary job duties are manual in nature.

         30.     Field Techs are blue collar workers.



1   https://glossary.oilfield.slb.com/en/terms/a/artificial_lift

                                                3
             Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 4 of 9




       31.      Because Epic has “operations in Texas, Oklahoma, New Mexico, Louisiana,

Colorado, Utah, Wyoming, Pennsylvania, Ohio, and West Virginia,” Epic’s Field Techs

often work in multiple states over the course of a year.

       32.      For example, Castro worked primarily in Texas, but also in other states,

including Colorado and North Dakota.

       33.      Defendants’ Field Techs2 work long hours.

       34.      Castro averaged 60 to 70 hours a week.

       35.      Castro’s hours are typical of those worked by Field Techs.

       36.      Neither Epic nor Tally required Field Techs to have an advanced degree.

       37.      Most Field Techs do not have an advanced degree.

       38.      A specialized academic training is not a standard prerequisite to working as

a Field Tech.

       39.      Field Techs do not supervise or manage any of Defendants’ employees.

       40.      Field Techs apply well-established Epic techniques and procedures and use

established Epic standards to install and maintain oilfield equipment.

       41.      Defendants do not pay its Field Techs overtime for hours worked in excess

of 40 in a single workweek.

       42.      Instead, Epic (and, later, Tally) paid these workers according to the “salary

plus” pay plan, with no overtime compensation.

       43.      For example, Castro’s so-called “salary” was $75,000 a year, and he was also

eligible for bonuses under certain circumstances.

       44.      In early 2020, Epic transitioned its Field Techs to be “employees” of Tally.


2Defendants sometimes uses different job titles for Field Techs, but these workers all
perform the same or similar duties.

                                              4
             Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 5 of 9




       45.     These workers remained Epic’s “employees” under the FLSA.

       46.     However, starting in early 2020, Tally also became an admitted employer of

the Field Techs.

       47.     Tally issued their paychecks, keep their personnel records, and listed them

as Tally “employees” in various reports to government agencies.

       48.     As a result of Defendants’ uniform policies, Field Techs were denied the

overtime pay required by law.

       49.     Because Castro and the other Field Techs were entitled to overtime under

the law, they are owed overtime for all hours worked in excess of 40 hours in a week.

       50.     Defendants knew full well that Castro and the other Field Techs worked far

more than 40 hours a week.

       51.     Defendants knew, or showed reckless disregard for, whether their Field

Techs were entitled to overtime under the law.

       52.     Nonetheless, Defendants failed to pay overtime.

                                    FLSA VIOLATIONS

       53.     Defendants violated the FLSA by failing to pay Castro and the other Field

Techs overtime.

       54.     Defendants knowingly, willfully, or in reckless disregard carried out this

illegal pattern or practice of failing to pay overtime.

       55.     Defendants’ failure to pay overtime was neither reasonable, nor was the

decision not to pay overtime made in good faith.

       56.     Castro and the other Field Techs are entitled to overtime wages under the

FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorneys’ fees, and costs.

                                              5
             Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 6 of 9




                          NORTH DAKOTA WAGE VIOLATIONS

       57.     The conduct alleged violates North Dakota Century Code Title 34 and the

North Dakota Minimum Wage and Work Conditions Order (N.D. Admin. Code § 46-02-

07-01 et seq.) (the “North Dakota Wage Laws”).

       58.     Defendants are subject to the requirements of the North Dakota Wage Laws.

       59.     During the relevant period, Defendants employed Castro and other Field

Techs as “employees” within the meaning of the North Dakota Wage Laws.

       60.     The North Dakota Wage Laws require employers, like Defendants, to pay

employees at one and one-half times their regular rates of pay when they work more than

40 hours in a week.

       61.     Castro and the other Field Techs employed in North Dakota were entitled

to overtime pay under the North Dakota Wage Laws.

       62.     But Defendants failed to pay them overtime.

       63.     Castro and the other Field Techs employed in North Dakota seek unpaid

overtime in amount equal to one and one-half times their regular rates of pay for hours

worked after 40 in a workweek, prejudgment interest, all available penalty wages, and

such other legal and equitable relief as the Court deems just and proper.

       64.     Castro and the North Dakota Class also seek recovery of attorneys’ fees,

costs, and expenses of this action, to be paid by Defendants, as provided by North Dakota

law.

                           COLLECTIVE ACTION ALLEGATIONS

       65.     The illegal pay practices Defendants imposed on Castro were likewise

imposed on the Putative Class Members.



                                            6
             Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 7 of 9




       66.     Numerous individuals were victimized by this pattern, practice, and policy,

which is a willful violation of the FLSA.

       67.     Defendants paid numerous Field Techs, who perform similar work, in the

same manner.

       68.     Defendants’ failure to pay overtime at the rates required by state and federal

law result from generally applicable, systematic policies, and practices that are not

dependent on the personal circumstances of any particular Field Tech.

       69.     Absent this action, many Field Techs will not recover their unpaid overtime

and Defendants will reap the unjust benefits from violating the FLSA.

       70.     Furthermore, even if some Field Techs could afford individual litigation

against Defendants, it would be unduly burdensome to the judicial system.

       71.     Concentrating the litigation in one forum will promote judicial economy

and parity among the claims of individual members of the classes and provide for judicial

consistency.

       72.     Although the issue of damages may be somewhat individual in character,

there is no detraction from the common nucleus of liability facts.

       73.     Therefore, this issue does not preclude collective treatment.

                                      JURY DEMAND

       74.     Castro demands a trial by jury.

                                      RELIEF SOUGHT

       75.     Castro prays for:

               a.     An Order designating this lawsuit as a collective action and

                      authorizing notice to all Field Techs; and



                                              7
Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 8 of 9




  b.    A judgment against Defendants awarding Castro and the other Field

        Techs: (1) all unpaid overtime; (2) liquidated damages equal in

        amount to the unpaid overtime; (3) all penalties and compensatory

        damages allowed under any applicable state law(s); (4) attorneys’

        fees, costs, and pre- and post-judgment interest; and (5) such other

        and further relief as may be necessary and appropriate.

                            Respectfully submitted,

                            BRUCKNER BURCH PLLC

                                   /s/ Rex Burch
                            By: ________________________
                                 Richard J. (Rex) Burch
                                 Texas Bar No. 24001807
                            11 Greenway Plaza, Suite 3025
                            Houston, Texas 77046
                            713-877-8788 – Telephone
                            713-877-8065 – Facsimile
                            rburch@brucknerburch.com

                            Michael A. Josephson
                            Texas Bar No. 24014780
                            mjosephson@mybackwages.com
                            Andrew W. Dunlap
                            Texas Bar No. 24078444
                            adunlap@mybackwages.com
                            JOSEPHSON DUNLAP LLP
                            11 Greenway Plaza, Suite 3050
                            Houston, Texas 77046
                            713-352-1100 – Telephone
                            713-352-3300 – Facsimile

                            ATTORNEYS IN CHARGE FOR PLAINTIFFS




                               8
Case 5:21-cv-00772-XR Document 1 Filed 08/13/21 Page 9 of 9
